Concurring and Dissenting Opinion by
Van der Voort, J.:
I am in agreement with all of the conclusions reached by the Majority in this case, with the exception of the Order for Remand for reconsideration of sentence. As is pointed out in the Majority Opinion, the learned lower court specifically stated an inclination to sentence the appellant to a four year term. It was only after consideration of the District Attorney’s recommendation for a three year term that the court adopted that lower sentence. In my view, the lower court’s actions and words impart a clear and unmistakable intent to sentence the appellant, at the least, to a term having a three year maximum. Such a sentence was within the then-applicable statutory limits and constituted no abuse of discretion by the lower court. Because of my conclusion, in this regard, I feel it is a wasteful effort to require a remand for reconsideration of sentence; I would simply affirm the judgment of sentence.
Jacobs, J., joins in this concurring and dissenting opinion.